Case: 22-2073    Document: 32     Page: 1    Filed: 11/14/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LESLIE R. HASTINGS, JR.,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-2073
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00531-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
     The United States moves to summarily affirm the judg-
 ment of United States Court of Federal Claims dismissing
 Leslie R. Hastings, Jr.’s complaint. Mr. Hastings has filed
 several motions for various relief, but he has not responded
 to the government’s motion.
Case: 22-2073     Document: 32     Page: 2    Filed: 11/14/2022




 2                                              HASTINGS   v. US



      In 2020, Mr. Hastings, who is incarcerated in Texas
 state prison, filed a petition for a writ of habeas corpus,
 which was removed to the United States District Court for
 the Northern District of Texas and ultimately dismissed.
 After the United States Court of Appeals for the Fifth Cir-
 cuit dismissed his appeal, Mr. Hastings filed the present
 action in the Court of Federal Claims, seeking damages
 and his immediate release from prison, alleging that he
 was “being wrongfully imprisoned” and that the Fifth Cir-
 cuit’s mandate violated his constitutional rights. On July
 12, 2022, the Court of Federal Claims dismissed any as-
 serted claim for damages for an unjust conviction pursuant
 to the court’s jurisdiction under 28 U.S.C. § 1495 for failure
 to state a claim upon which relief can be granted, dismissed
 his remaining claims for lack of jurisdiction under the
 Tucker Act, 28 U.S.C. § 1491, and certified under 28 U.S.C.
 § 1915(a)(3) that any appeal from the judgment would not
 be taken in good faith. Mr. Hastings nevertheless filed this
 appeal challenging that ruling.
     We agree that summary disposition is appropriate here
 because there is no “substantial question regarding the
 outcome” of the appeal. Joshua v. United States, 17 F.3d
 378, 380 (Fed. Cir. 1994) (citation omitted). Mr. Hastings’
 informal brief appears to primarily take issue with the
 Court of Federal Claims’ decision to not review decisions of
 the district court and the Fifth Circuit in his prior habeas
 case. But as the trial court noted, the Court of Federal
 Claims does not have jurisdiction to review the decisions of
 federal district or appellate courts. Petro-Hunt, L.L.C. v.
 United States, 862 F.3d 1370, 1384–85 (Fed. Cir. 2017);
 Shinnecock Indian Nation v. United States, 782 F.3d 1345,
 1352 (Fed. Cir. 2015); Vereda, Ltda. v. United States, 271
 F.3d 1367, 1375 (Fed. Cir. 2001); Allustiarte v. United
 States, 256 F.3d 1349, 1352 (Fed. Cir. 2001).
     The trial court also correctly concluded that § 1495 does
 not apply here. That statute gives the Court of Federal
 Claims “jurisdiction to render judgment upon any claim for
Case: 22-2073       Document: 32   Page: 3    Filed: 11/14/2022




 HASTINGS   v. US                                           3



 damages by any person unjustly convicted of an offense
 against the United States and imprisoned.” But 28 U.S.C.
 § 2513 states requirements for such a suit, making clear
 that the Court of Federal Claims may not itself review the
 conviction and imprisonment. The plaintiff must show
 that “[h]is conviction has been reversed or set aside on the
 ground that he is not guilty . . . or that he has been par-
 doned.” § 2513(a)(1). “Proof of the requisite facts shall be
 by a certificate of the court or pardon . . . and other evi-
 dence thereof shall not be received.” § 2513(b). Mr. Has-
 tings submitted neither a court-issued certificate that his
 conviction has already been reversed or set aside nor proof
 of a presidential pardon. The Court of Federal Claims
 therefore properly dismissed his claims.
    Accordingly,
    IT IS ORDERED THAT:
     (1) The United States’ motion for summary affirmance
 is granted. The judgment of the United States Court of
 Federal Claims is summarily affirmed.
    (2) All other motions are denied as moot.
    (3) Each side shall bear its own costs.
                                    FOR THE COURT

 November 14, 2022                  /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court